Order issued October /~, 2012




                                             In The




                                      No. 05-12-00836-CV


                                  JOHN REEDER, Appellant
                                               V.
                 BILLIE BREWER CURRY, INDIVIDUALLY AND
          AS SUCCESSOR TO W.C. BREWER, DECEASED, ET AL., Appellees


                                           ORDER

       We GRANT appellant’s October 17, 2012 unopposed motion to transfer the clerk’s record

from a prior appeal. We DIRECT the Clerk of this Court to transfer the clerk’s record from appellate

cause number 05-07-01062-CV into appellate cause number 05-12-00836-CV. We further DIRECT

the Clerk of this Court to file a copy of this order in appellate cause number 05-07-01062-CV.